 
 
I 
108th CONGRESS
2d Session
H. R. 4761 
IN THE HOUSE OF REPRESENTATIVES 
 
July 6, 2004 
Mr. Davis of Florida introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to extend the pilot program for alternative water source projects. 
 
 
1.Pilot program for alternative water source projectsSection 220(j) of the Federal Water Pollution Control Act (33 U.S.C. 1300(j)) is amended in the first sentence— 
(1)by striking $75,000,000 and inserting $125,000,000; and 
(2)by striking 2002 through 2004 and inserting 2005 through 2009.   
 
